Citation Nr: 1741037	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  12-05 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for left ulnar neuropathy, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1964 to January 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In June 2014, the Veteran testified at a Board videoconference hearing before a Veteran's Law Judge.  A transcript of the hearing is of record.

In April 2014 and August 2016 decisions, the Board, in relevant part, remanded the appeal for further development.  

The Board notes that the Veterans Law Judge (VLJ) who conducted the June 2014 hearing is no longer with the Board.  In August 2017, the Veteran was notified that he would be afforded another hearing if he so desired.  The Veteran was notified that if he did not respond within 30 days, the Board would assume he did not want another hearing and proceed with the appeal.  The Veteran did not respond within 30 days. As such, the Board will proceed with the appeal.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Legacy Content Manager Documents reveals the June 2014 Board hearing transcript.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A probative diagnosis of left ulnar neuropathy is not demonstrated by the evidence of record.


CONCLUSION OF LAW

The criteria for service connection for left ulnar neuropathy have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).  Here, neither the Veteran nor his representative has raised any issues with the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

As previously noted, the Veteran was provided an opportunity to set forth his contentions before a Veterans Law Judges in June 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran has not raised any deficiency with the hearing.  See Dickens, supra.  

The Board also finds that that the RO has substantially complied with the November 2014 and August 2016 directives which included readjudicating the Veteran's appeal, to specifically include the June 2014 statement from the Veteran's audiologist.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran contends that he has left ulnar neuropathy that is related to his service connected diabetes.  See March 2009 claim, June 2014 Board Hearing.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Turning to the evidence of record, the Veteran's service treatment records reveal no complaint, treatment or diagnosis of left ulnar neuropathy or peripheral neuropathy of the left hand.
  
VA treatment records dated July 2007 to December 2014 show that the Veteran's VA problem list includes peripheral sensory neuropathy and that he underwent physical therapy for diabetic neuropathy of the left upper extremity.  A February 2008 VA treatment record shows that the Veteran reported tingling and slight numbness on the lower extremities for over a month.  The physician diagnosed possible diabetic neuropathy and ordered an EMG.  A March 2008 electro myelogram impression was bilateral sural, median and ulnar SNAPs were within normal limits; bilateral median, ulnar, peroneal and tibial CMAPs were within normal limits; and this study revealed no electrophysiological evidence for peripheral neuropathy.  The summary was normal.  

A February 2009 private treatment record shows that the Veteran was self-referred for a second opinion regarding possible ulnar neuropathy of the left arm.  Dr. C noted that the Veteran was typically seen through the VA clinic at Bay Pines for all of his medical needs.  Dr. C noted that the Veteran reported numbness and tingling in the last two fingers of the left hand that will intermittently radiate up to the left elbow of the last year or so.  Dr. C noted that the Veteran was diagnosed with diabetes two years prior.  Dr. C noted that the Veteran reported that the VA Clinic performed EMG/NCV studies on the left arm and he was told "you definitely have neuropathy."  He reported that they proceeded to do the right upper extremities and both lower extremities.  The Veteran reported that they were perplexed with the results, stating that the other extremities should have been worse.  Dr. C noted that the Veteran presented for a second opinion and further clarification of what may potentially be his problem and to "prove them wrong."  After physical examination, Dr. C noted that he needed the result of the EMG/NCV study to definitively conclude that the Veteran had ulnar neuropathy of the left arm.  Dr. C stated that in his opinion he does have this clinically.  

In September 2009 the Veteran was afforded a VA peripheral nerves examination.  The examiner noted that the Veteran reported that the symptoms started in approximately 2004.  The examiner noted that review of the private medical records show "possible ulnar neuropathy".  The examiner noted the February 2008 VA treatment record.  The examiner noted that a March 2008 VA EMG/NCS revealed no electrophysiological evidence for peripheral neuropathy and the summary was normal.  The examiner diagnosed left ulnar neuropathy.  The examiner concluded that the Veteran's clinical diagnosis of left ulnar neuropathy was less likely as not caused by or due to his diabetes mellitus Type 2.  The examiner explained that the symptom of ulnar neuropathy started three years prior to the diagnosis of diabetes mellitus.  The examiner explained that the symptoms of ulnar neuropathy were not consistent with diabetic neuropathy.  The examiner concluded that objective and clinical findings did not support diabetic neuropathy.

In a June 2014 statement, a private audiologist noted that the Veteran had diabetes with concomitant neuropathy.  

At the June 2014 Board hearing the Veteran testified that he was diagnosed diabetes about six or seven years prior.  He reported that he started experiencing numbness in his left hand about two to three years after that.  The Veteran reported that his primary doctor sent him to be tested and they said that "you definitely have neuropathy in the left arm, but it's not that bad."  The Veteran reported that at the time of the hearing he still had numbness in his left hand.  

In a June 2014 statement, a private audiologist noted that the Veteran had diabetes with concomitant neuropathy.  

The Veteran was afforded another VA examination in January 2015.  The examiner concluded that the Veteran did not now have or ever been diagnosed with diabetic peripheral neuropathy.  The examiner concluded that the condition claimed was less likely than not proximately due to or the result of the Veteran's service connected condition.  The examiner explained that the Veteran had a negative exam that day that did not indicate any evidence of left ulnar neuropathy.  The examiner explained that in addition, his nerve conduction study done in March 2008 was also completely normal and did not indicate any evidence of left ulnar neuropathy or upper extremity diabetic sensory neuropathy.  The examiner explained that the civilian neurology note dated February 2009 indicated "possible left ulnar neuropathy" but clearly stated the nerve conduction study on March 2008 needed to be obtained and reviewed before a recommendation could be made.  The examiner explained that lastly, the Veteran has no diagnosis of left ulnar neuropathy by his current VA primary care provider.  The examiner stated that therefore, based upon the examination and review of records, a nexus cannot be established.  

Based on the above, as will be explained in detail below, the Board finds that the evidence of record is against a finding that the Veteran has a probative diagnosis of left ulnar neuropathy.  

In this regard, the Board finds the January 2015 VA examination to be highly probative to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the January 2015 opinion was provided by a VA medical professional who possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the VA opinion is shown to have been based on a review of the Veteran's record and is accompanied by a sufficient explanation.  The opinion is also shown to be consistent with the objective medical evidence of record that shows electrodiagnostic testing was normal.  The January 2015 VA examiner also reconciled the previous diagnoses of record with the objective clinical findings of record in concluding that the Veteran does not have a current diagnosis of left ulnar neuropathy.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 303 (2013).  

The Board acknowledges the Veteran's assertion that he has left ulnar neuropathy.  However, the diagnosis of left ulnar neuropathy falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms any opinion regarding whether he has a currently diagnosed disability requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the lay assertions of record that the Veteran currently has a diagnosis of left ulnar neuropathy.   

The Board also acknowledges the notation of left ulnar neuropathy and peripheral neuropathy in the Veteran's VA treatment records.  However, the notations of left ulnar neuropathy/peripheral neuropathy are inconsistent with the objective March 2008 VA EMG that revealed a normal study and calls into question the adequacy of these diagnoses.  The Board also acknowledges the February 2009 private treatment record.  However, the physicians statement that he needed the VA EMG to definitively conclude that the Veteran had a diagnosis of left ulnar neuropathy again calls into question the adequacy of the private diagnosis, as wells as the other prior diagnoses.  The Board also acknowledges the September 2009 VA examination.  While the examiner noted that March 2008 VA EMG, he did not reconcile his conclusions with the results of that study.  Finally, the Board acknowledges the June 2014 private statement.  However, again the physician did not have access to the March 2008 VA EMG.  As such, the Board finds that the diagnoses of record are less probative than the January 2015 VA opinion.  The Board thus finds that the January 2015 opinion is dispositive of whether the Veteran has a current disability.  Accordingly, for these reasons, the evidence in this case is not so evenly balance so as to allow application of the benefit-of-the-doubt rule, and as such the Board concludes that the preponderance of the evidence is against a diagnosis of left ulnar neuropathy.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

As a consequence, the claim for service connection fails on the basis of a lack of probative evidence sufficient to support a diagnosis of left ulnar neuropathy.  The Board notes that the Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a presently [existing] disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the appeal is denied.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for left ulnar neuropathy is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


